Citation Nr: 0315925	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  98-00 039A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from August 1951 to 
February 1954.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, Puerto Rico, which denied 
the claim on appeal.

This case was remanded by the Board in November 2000 for 
further development and is now ready for appellate review.

As a procedural matter, the Board notes that the veteran's 
service representative characterized the current claim as 
"service connection for an acquired psychiatric disorder, to 
include PTSD and anxiety disorder" in the February 2003 
informal brief presentation.  However, the Board finds that 
the issue on appeal is only the claim for PTSD and not a 
claim for an anxiety disorder.  Of note, a claim for anxiety 
was initially denied by rating decision dated in May 1962.  
Since that time, the veteran has filed several unsuccessful 
attempts to have the claim reopened.  In August 1996, he 
specifically filed a claim for PTSD, which the RO considered 
a separate claim and denied on the merits.  If he desires to 
file a separate claim for an acquired psychiatric disorder, 
characterized as an anxiety disorder, he should do with 
specificity at the RO.  For purposes of this decision, the 
only issue before the Board is as described on the title 
page.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of the claim and has notified him of the 
information and evidence necessary to substantiate his claim.

2.  Neither the pre-amendment nor amended diagnostic/stressor 
criteria for PTSD is more favorable to the veteran and both 
will be considered.

3.  The medical evidence fails to establish that the veteran 
has a current medical diagnosis of PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated during the veteran's 
military service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. § 
1110 (West 2002).  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b) (2002).  However, continuity of symptoms is 
required where the condition in service is not, in fact, 
chronic or where diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b) (2002).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2002).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

While this appeal was pending, the applicable rating criteria 
for service connection for PTSD, 38 C.F.R. § 3.304(f), was 
amended on June 18, 1999, and made effective to March 7, 
1997.  See 64 Fed. Reg. 32807-32808 (June 18, 1999) (codified 
at 38 C.F.R. § 3.304(f) (2002)).  Although the new regulation 
purports to essentially restate the three essential elements 
previously in effect, the timing of this change in the 
regulations requires the Board to first consider whether the 
amended regulation is more favorable to the veteran than the 
prior regulation, and, if so, the Board must apply the more 
favorable regulation.  VAOPGCPREC 11-97; Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  As there is no essential substantive 
change affecting this case, neither the old nor the new 
provisions are more liberal as to this claim.

Under the old regulations, service connection for PTSD 
required (i) a current, clear medical diagnosis of PTSD 
(presumed to include the adequacy of the PTSD symptomatology 
and the sufficiency of a claimed in-service stressor); (ii) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (iii) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (1998).  
Under the new regulations, service connection for PTSD 
requires (i) medical evidence diagnosing PTSD, (ii) medical 
evidence establishing a link between current symptoms and an 
in-service stressor, and (iii) credible supporting evidence 
that the claimed in-service stressor occurred.  See 38 C.F.R. 
§ 3.304(f) (2002).  

When asked to interpret the old regulations, with respect to 
the first element (a diagnosis of PTSD), the United States 
Court of Appeals for Veterans Claims (formerly the United 
States Court of Veterans Appeal) (the Veterans Claims Court) 
held that "a clear (that is, unequivocal) PTSD diagnosis by 
a mental-health professional must be presumed . . . to have 
been made in accordance with the applicable DSM [Diagnostic 
and Statistical Manual of Mental Disorders] criteria as to 
both the adequacy of the symptomatology and the sufficiency 
of the stressor."  Cohen v. Brown, 10 Vet. App. 128, 139 
(1997).  Moreover, the Veterans Claims Court concluded that 
"under the DSM-IV, the mental illness of PTSD would be 
treated the same as a physical illness for purposes of VA 
disability compensation in terms of predisposition toward 
development of that condition."  Id. at 141 (incorporating 
the "eggshell plaintiff" rule to service connection 
awards).  

Evidence necessary to establish that the claimed stressor 
actually occurred varies depending on whether the veteran 
"engaged in combat with the enemy."  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d), (f) (1998); see also Zarycki v. Brown, 
6 Vet. App. 91, 98 (1993) and Gaines v. West, 11 Vet. 
App. 113 (1998).  Under the old regulations, if the claimed 
stressor was related to combat, service department evidence 
that the veteran engaged in combat or that the veteran was 
awarded the Purple Heart, Combat Infantryman Badge, or 
similar combat citation would be accepted, in the absence of 
evidence to the contrary, as conclusive evidence of the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (1998).  
Under the new regulations, the reference to combat citations 
was removed.  Nonetheless, under both the old and the new 
regulations, if the "claimed stressor [was] not combat 
related, a veteran's lay testimony regarding in-service 
stressors [was] insufficient to establish the occurrence of 
the stressor and must be corroborated by 'credible supporting 
evidence'."  Cohen, 10 Vet. App. at 142 (citing Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996); Doran v. Brown, 6 Vet. 
App. 283 (1994)).  

After a review of the medical evidence, the Board concludes 
that the veteran's claim for PTSD must be denied.  
Significantly, under the new and old regulations, service 
connection for PTSD requires a diagnosis of PTSD.  
38 C.F.R. § 3.304(f) (1998), (2002); Cohen v. Brown, 10 Vet. 
App. 128, 130 (1997).  In this case, a diagnosis of PTSD has 
never been confirmed.  Specifically,  in an October 1996 VA 
PTSD examination report (undertaken by a board of two 
psychiatrists), the veteran related being wounded by mortar, 
witnessing a friend being killed, and suffering "shell 
shock."  After a review of the post-service clinical 
records, the examiners noted a diagnosis of anxiety in 1962 
but indicated that there was no other post-service 
psychiatric treatment.  Following a mental status 
examination, the diagnosis was anxiety disorder.  There was 
no diagnosis made with respect to PTSD.

Similarly, in a June 1999 VA mental disorders examination, 
another VA examiner (not involved in the previous 
examination) noted that there was no evidence that the 
veteran had been wounded in combat (as asserted in the prior 
examination) or that he had received a Purple Heart for 
combat injuries.  The veteran complained of dreams of Korea 
and nervousness.  After a mental status examination, the 
diagnosis was anxiety disorder, not otherwise specified.  
There was no diagnosis made with respect to PTSD.

Moreover, in a May 2002 VA examination, undertaken 
specifically to address the issue on appeal and undertaken by 
yet another VA examiner (not involved in either of the 
previous examinations), the veteran reported being involved 
in combat situations, saw fellow soldiers wounded, and was 
awarded the Combat Infantry Badge.  After a mental status 
examination, the examiner concluded that the veteran's mental 
disorder did not meet the criteria for PTSD under DSM-IV.  
The final diagnosis was anxiety disorder, not otherwise 
specified.  

This is consistent with outpatient treatment notes which 
generally reflect diagnoses of adjustment disorder and 
anxiety but not PTSD.  In support of a diagnosis of PTSD, the 
Board notes that an October 2001 treatment record references 
a clinical assessment of PTSD by history.  However, the Board 
is not obligated to accept medical opinions premised on the 
veteran's recitation of medical history.  See Godfrey v. 
Brown, 8 Vet. App. 113 (1995).  For that reason, the Board is 
inclined to place less probative value on a single treatment 
record, particularly in light of the absence of a diagnosis 
of PTSD in multiple other treatment records and in three VA 
examination reports.

Parenthetically, the Board notes that the service records 
support a finding that the veteran was engaged in combat as 
he was the recipient of a Combat Infantry Badge.  Under the 
pre-amended regulations, this evidence alone is sufficient 
evidence of an in-service stressor.  Nonetheless, because the 
medical evidence of record does not establish the first 
element of the claim (a diagnosis of PTSD), there is no need 
for the Board to reach the element of an in-service stressor 
or the element of a causal nexus.  Accordingly, the claim 
must necessarily be denied.

In denying the claim, the Board has considered the veteran's 
statements that he has PTSD as a result of military service.  
Although the statements may be probative of symptomatology, 
they are not competent or credible evidence of a diagnosis, 
date of onset, or medical causation of a disability.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); Miller v. 
Derwinski, 2 Vet. App. 578, 580 (1992).  The assertions are 
of little probative value in light of the other objective 
evidence of record showing no current diagnosis of PTSD.  The 
veteran lacks the medical expertise to offer an opinion as to 
the existence of any current disorder, as well as to medical 
causation of any current disability.  Id.  

Finally, the Board has also considered the Veterans Claims 
Assistance Act of 2000 (VCAA), which, among other things, 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  The law also eliminated the concept 
of well-groundedness and is applicable to all claims filed on 
or after the date of enactment or those filed before the date 
of enactment but not yet final as of that date.  38 U.S.C.A. 
§ 5103A (West 2002).  Additionally, in August 2001, VA issued 
regulations implementing the provisions of VCAA "to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits."  In this case, VA's duties 
have been fulfilled to the extent possible with regard to the 
issue decided in this decision.  

First, VA must now notify the veteran of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate the claim, and 
indicating which portion of that information and evidence, if 
any, is to be provided by the veteran and which portion, if 
any, the Secretary will attempt to obtain on behalf of the 
veteran.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In this particular case, a careful review of the record 
reveals that, throughout the pendency of this appeal, the RO 
has fully complied with VA's re-defined duties to assist 
claimants and has kept the veteran informed of its actions to 
develop the record, of the need for him to submit specific 
types of competent evidence that would substantiate his 
claim, and of the specific reasons for denying his claim.  By 
virtue of the information contained in the January 1997 
rating decision, the October 1997 statement of the case, and 
the subsequent supplemental statements of the case issued 
during the pendency of the appeal, the veteran and his 
representative were given notice of the information, medical 
evidence, or lay evidence necessary to substantiate the 
claim.  

Further, the RO also notified him by letter dated in November 
2002 of his due process rights and he was told what evidence 
was necessary to establish entitlement to the benefit he 
desired, what information or evidence VA still needed from 
him, what he could do to help with his claim, and where to 
send information or who to call with questions or assistance.  
Moreover, specific evidence, including offering the veteran 
an opportunity to report any recent treatment, was requested 
in the November 2000 remand.  

Next, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in that endeavor.  38 U.S.C.A. § 5103A (West 2002).  To that 
end, it appears that a full compliment of service medical 
records are associated with the claims file.  Further, all 
post-service medical records identified by the veteran have 
been associated with the claims file, including VA outpatient 
clinical records.  In addition, an attempt was made to 
associate private medical records with the claims file but 
there was no record of the veteran having been treated at the 
private hospital.  Moreover, the claim was the subject of a 
Board remand and the veteran recently underwent a VA 
examination expressly for the purpose of addressing the claim 
on appeal.  

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the claim on appeal have been 
made by the agency of original jurisdiction.  VA has 
substantially met the requirements of the VCAA.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to his case.  In the circumstances of this case, a 
remand or a request for further development of this matter 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant are to be avoided).

As such, the Board finds that the record as it stands is 
sufficient to decide the claim and no additional development 
is needed.  Therefore, the Board finds that the mandates of 
the VCAA have been satisfied.


ORDER

The claim for entitlement to service connection for PTSD is 
denied.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

